                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

UNITED STATES OF AMERICA,
                Plaintiff,

V.                                                   Civil Action No. 3:15-cv-217


MICHAEL J. BIGG,et al..
                       Defendants.


                                            OPINION


        Michael J. Bigg failed to file tax returns for tax years 2002 through 2008. In April, 2015,

the government filed this action against Bigg and his radiology practice. Monument Radiology,

P.C ("Monument"), to collect on Bigg's tax liability. Due to Bigg's failure to file tax returns, the

government calculated Bigg's tax liability based on automated substitutes for returns("ASFRs").'
Because both the defendants failed to respond or defend against this action, the Court entered

defaultjudgments against Bigg and Monument based on the amount calculated in the ASFRs.

        Bigg has now moved to set aside the defaultjudgments on behalfofhimselfand Monument

under Federal Rule of Civil Procedure 60(b)(6). Because Bigg fails to meet his burden under Rule

60(b)(6), the Court will deny the motion.

                                       I. BACKGROUND


        Bigg, a British citizen, moved to Virginia with his wife in 1982. He worked as a hospital

radiologist for thirteen years before losing his job. Bigg then attended Harvard Law School and
practiced law for a few years. His law firm eliminated his position in 2001.




'When an individual fails to file his or her tax returns, the Internal Revenue Service ("IRS") will
make "assessments against [that individual]... based on third-party reporting." (Dk. No. 31, at
2.)
